Opinion by
Watkins, J.,
In tills unemployment compensation case, the claimant, George J. Schiele, ivas denied benefits by the bureau of employment security, the referee and the board of review, on the ground that he was disqualified under the provisions of Section 402(e) of the Unemployment Compensation Law of 1936, as amended, 43 PS §802(e).
The record shows that he was employed by the Philadelphia Transportation Company, Philadelphia, Pennsylvania, for 17 years as a bus operator. His last day of work was June 12, 1958. On June 10, 1958, he was involved in an accident which damaged the vehicle which he was operating. He failed to report the accident until June 12, 1958 and was discharged on June 13,1958.
*455Reporting accidents immediately was one .of - tlie instructions given Mm in training classes and Ms long employment with the company would indicate full knowledge of the company’s rules of procedure in regard to accidents. In fact, he had been suspended for a prior disregard of this rule.
Under these circumstances, his actions show an intentional and substantial disregard of the employer’s interest by a deliberate disregard of the rules. Curran Unempl. Compensation Case, 181 Pa. Superior Ct. 578, 124 A. 2d 404 (1956). The conclusion surely follows that the claimant’s separation. was the result of willful misconduct which disqualified him for receiving benefits under §402(e) of the Law.
Decision affirmed.